Citation Nr: 1822671	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  14-10 773A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas
 
 
THE ISSUES
 
1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left wrist disability.  
 
2.  Entitlement to service connection for a left wrist disability, claimed as median nerve neuropathy.  
 
3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right ankle disability.  
 
4.  Entitlement to service connection for a right ankle disability.  
 
5.  Entitlement to a temporary total rating due to a period of convalescence following a May 3, 2012 debridement of the Veteran's right ankle.
 
6.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder with major depressive disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Texas Veterans Commission
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
Harold A. Beach, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from October 1992 to March 1998.
 
This matter came to the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision.  
 
In February 2016 the Veteran testified before the undersigned.  

The issues of entitlement to service connection for a left wrist disability, an increased initial rating for posttraumatic stress disorder, and a temporary total rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
 
 
FINDINGS OF FACT
 
1.  In an unappealed December 2007 rating decision VA denied the Veteran's claim of entitlement to service connection for a left wrist disability.
 
2.  Evidence associated with the record since the December 2007 rating decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a left wrist disability.  
 
3.  In an unappealed June 1998 rating decision VA denied the Veteran's claim of entitlement to service connection for a right ankle disability.
 
4.  Evidence associated with the record since the June 1998 rating decision is neither cumulative nor redundant and, by itself or in connection with evidence previously assembled, relates to an unestablished fact or raises a reasonable possibility of substantiating the claim of entitlement to service connection for a right ankle disability.  
 
5.  The evidence is in relative equipoise as to whether the Veteran has residuals of an inservice right Achilles tendon injury.  
 
 
CONCLUSIONS OF LAW
 
1.  A December 2007 rating decision which denied entitlement to service connection for a left wrist disability, is final.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.1103 (2017).
 
2.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for a left wrist disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).
 
3.  A June 1998 rating decision which denied entitlement to service connection for right ankle disability, is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.
 
4.  New and material evidence has been submitted to reopen the claim of entitlement to service connection for a right ankle disability.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.
 
5.  A chronic right Achilles tendon disability is due to an injury incurred inservice.  U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017)
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Prior to considering the merits of an appeal, VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.   38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.  
 
On several occasions, such as in May 2010 and August 2011, VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete his claims of entitlement to service connection for left wrist and right ankle disabilities.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of the foregoing claims; and therefore, the Board will proceed to the merits of those claims.  
 
Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 
 
For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 
 
Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 
 
In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303.  
 
The Right Ankle
 
A  claim of entitlement to service connection for a right ankle disability was initially denied by VA in June 1998.  VA noted that the Veteran had sprained his right ankle in service in May 1995 but that there was no evidence of a chronic, identifiable residual disability.  The Veteran was notified of that decision, as well as his appellate rights, however, thereafter he did not perfect a timely appeal.  Therefore, that decision is final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  In March 2010, the Veteran filed an application to reopen that claim.  
 
After reviewing the record, the Board is of the opinion that the evidence supports not only the Veteran's request to reopen the claim but an allowance of the claim on the merits.  
 
Generally, a claim which has been denied by in a rating decision may not thereafter be reopened and allowed, and a claim based upon the same factual basis may not be considered.  38 U.S.C. § 7105.  The exception to this rule is 38 U.S.C.A. § 5108 which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  When a veteran seeks to reopen a final decision based on new and material evidence, the Board must first determine whether the veteran has, in fact, presented new and material evidence under 38 C.F.R. § 3.156.  Evidence offered by a claimant to reopen a claim is presumed credible for the limited purpose of ascertaining its materiality.  Justus v. Principi 3 Vet. App. 510 (1992).  
 
New evidence means existing evidence not previously submitted to VA decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 
 
If new and material evidence is presented, the Board may then proceed to evaluate the merits of the claim but only after insuring that the duty to assist the veteran in the development of his claim has been fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).
 
Evidence added to the record since the June 1998 rating decision includes a March 2016 report from H. N. S., M.D. at the Richmond Bone and Joint Clinic.  Dr. S. opined that it was likely as not that in March 1995, the Veteran sustained a partial tear of the right Achilles tendon which required surgical debridement in 2012.  Therefore, Dr. S. opined that it was likely as not that the Veteran's right ankle disability was related to service.  Such evidence is new in the sense that it has not previously been before VA.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim.  Therefore, the additional evidence is sufficient to reopen the claim; and a de novo review of the record is warranted.  
 
The Veteran's service treatment records show that he entered service without any complaints or clinical findings of a right ankle disability.  In May 1995, he sustained a sprained right ankle and was told to use ice as needed.  He was given an Ace wrap and Tylenol for the pain.  Several days later he returned to the clinic complaining of right ankle pain, swelling, and redness.  Although there were no further complaints or clinical findings of a chronic, identifiable right ankle disability during the almost three remaining years of service, the evidence suggests that he was having ongoing right ankle problems.  Indeed, the month after his separation from service, he filed a claim for service connection for residuals of an ankle injury.  
 
Postservice the Veteran received no further treatment for a right ankle disorder until April 2010.  He reported chronic right ankle pain but denied any post-service trauma to the right ankle.  
 
In July 2010, during treatment at Park Plaza Orthopedic Associates, the Veteran complained of right ankle discomfort and difficulty exercising since service.  Testing revealed a probable old, ruptured Achilles tendon.  
 
During VA treatment in August 2010, including nerve conduction studies and an electromyogram,  a board-certified physician in physical medicine and rehabilitation agreed that the Veteran could have an old Achilles tendon tear.  In February 2011, an MRI confirmed the presence of a partial thickness tear.  
 
In April 2011, VA electrodiagnostic testing revealed evidence of right calcaneal sensory mononeuropathy, most likely at the tarsal tunnel.  The examiner stated that given the Veteran's history of development of right foot numbness and ankle instability about four years after Achilles tendon injury, tarsal tunnel syndrome could develop as a result of compensatory mechanism secondary to atrophy of the gastrocnemius.  
 
In April 2012, the Veteran was examined by VA to determine the nature and etiology of his right ankle disability.  Following the examination, the diagnosis was a ruptured right Achilles tendon, date of origin unknown.  The examiner consulted a chief of orthopedics, but they could not state, without resorting to speculation, whether the Veteran's ruptured Achilles tendon was the cause of the appellant's current right ankle problem.  They did acknowledge that they could not rule out that possibility.  They stated that the benefit of the doubt would have to be left to the adjudicators. 
 
In May 2012, the Veteran underwent a surgical debridement of his right Achilles tendon.  
 
In July 2012, the Veteran's claims file was reviewed by a VA orthopedic surgeon.  Following his review, the orthopedic surgeon opined that it was less likely than not that the Veteran's right Achilles tendon tear had been caused by, or was the result of, an ankle sprain in May 1995.  The orthopedic surgeon found that the inservice injury was an ankle sprain not an Achilles tendon tear, and that the Veteran's service separation examination had shown a normal lower extremity with no complaints or mention of any ankle or acute Achilles tendon problem.  The examiner further noted that Veteran had not been treated for an Achilles problem within five years of his discharge from service. 
 
As noted above, in March 2016, H. N. S., M.D. opined that the Veteran's inservice right ankle injury had resulted in a partial Achilles tendon tear for which he had surgery in 2012.  Dr. S noted that the mechanics of the Veteran's right ankle injury in service could have produced a partial Achilles tendon tear, as noted in the 2011 MRI.  
 
In light of the foregoing, the Board finds a plausible basis for service connection for the residuals of a right ankle injury.  Although the Veteran's right ankle injury in service was identified as a sprain and while there is a twelve year gap in the symptomatology in and after service, post-service examiners have found that the inservice injury could well have involved a partial tear of the Achilles.  That diagnosis has been confirmed by testing and an MRI, and the multiple examiners have reviewed the Veteran's records in conjunction with their positive findings.  At the very least, there is an approximate balance of evidence both for and against the claim that the Veteran's right Achilles tendon disability had its onset in service. Under such circumstances, reasonable doubt is resolved in favor of the Veteran, and the claim will be decided on that basis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, entitlement to service connection for a right Achilles tendon disability is warranted. 
 
The Left Wrist
 
In December 2007 VA denied entitlement to service connection for a bilateral left wrist disability.  VA found no evidence of a bilateral wrist disability of any kind in or after service.  As above, the Veteran did not appeal that decision, and it, too, became final.  38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  The Veteran now requests that the claim for service connection for a left wrist disability be reopened.  After reviewing the record, the Board is of the opinion that the evidence supports the Veteran's request.  

Evidence added to the record since the December 2007 rating decision includes a March 2016 report from H. N. S., M.D. at the Richmond Bone and Joint Clinic.  After reviewing the medical service records and examining the Veteran, the examiner opined that it was more likely than not that the Veteran's April 1996 crushing injury at the base of the left thumb along with his injury in April 1997, fracture of the left hand resulted in median neuropathy of the left wrist.  Such evidence is new in the sense that it has not previously been before the VA.  It is also material in that it relates to an unestablished fact necessary to substantiate the claim.  Therefore, the additional evidence is sufficient to reopen the claim.  
 

ORDER
 
New and material evidence having been received, the claim of entitlement to service connection for a right ankle disability is reopened.
 
Entitlement to service connection for the residuals of a right Achilles tendon injury is granted.  
 
New and material evidence having been received, the claim of entitlement to service connection for a left wrist disability is reopened.
 
REMAND
 
Although the claim for service connection for left wrist disability has been reopened, it would be premature for the Board to proceed to the merits of the appeal, as additional development of the claim is warranted.  
 
In October 2010, the Veteran underwent an examination by a VA board-certified neurologist to determine the cause of his left hand weakness, numbness, paresthesia, and pain.  However, the examiner did not have claims file available for review in conjunction with the examination.  An examination of the record is necessary for an accurate determination by the examiner.
 
In view of the foregoing grant of entitlement to service connection for the residuals of a right Achilles tendon injury and the associated debridement, the issue of entitlement to a temporary total rating for convalescence under 38 C.F.R. § 4.30 is returned to the AOJ for adjudication.
 
The Veteran also claims entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder.  The appellant was last examined to determine the severity of that disorder in October 2010.  At that time, he stated that he was a surgical technician and that he had difficulty getting along with his co-workers.  
 
In light of the foregoing, the case is REMANDED to the AOJ for the following action:
 
1.  Ask the Veteran for names and addresses of all health care providers who have treated his posttraumatic stress disorder since January 2015.  Also ask the Veteran for the names and addresses of any  health care provider who recommended a period of convalescence following the May 2012 surgical debridement of the right Achilles tendon.  Such records could include, but are not limited to, medical records reflecting the dates of his absence from employment and the date when he was able to return to work.  
 
If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  Return the case to the VA neurologist who examined the Veteran in October 2010 to determine the nature and etiology of any diagnosed left wrist disability. The appellant's VBMS and Virtual VA files, and a copy of this remand must be made available to the examiner for review.  The examiner must acknowledge their review of these materials in any report generated as a result of this remand. 
 
Following the review of the record, the VA neurologist must opine whether it is at least as likely as not that the Veteran's left median nerve neuropathy is the result of an April 1996 left thumb fracture and/or an April 1997 fracture of the left second metacarpal.  In so doing, the examiner must address, but is not limited to, the following:  
 
a.  The report of the August 2012 VA  opinion;
 
b.  The report of a March 2015 VA examination of the Veteran's hands and fingers; and 
 
c.  The March 2016 opinion of H. N. S., M.D. at the Richmond Bone and Joint Clinic.
 
A complete and fully explanatory rationale must be provided for any and all opinions expressed.  If the neurologist  finds that the requested opinion cannot be rendered without resorting to speculation, she should so state, and should indicate whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given the state of medical science and the known facts) or by a deficiency in the record (i.e., additional facts are required), or that the neurologist does not have the necessary knowledge or training.
 
If the VA neurologist who conducted the October 2010 examination is unavailable, forward the Veteran's VBMS and Virtual VA files to a similarly qualified VA neurologist for review and opinion.  If the VA neurologist is unable to render an opinion without an additional examination, such an examination must be scheduled.  
 
3.  After completing directive one above schedule the Veteran for a psychiatric examination to determine the severity of his posttraumatic stress disorder with major depressive disorder.  The appellant's VBMS and Virtual VA files and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner must acknowledge his/her review of these materials in any report generated as a result of this remand. 
 
Following the examination the examiner must address the nature and extent of the Veteran's posttraumatic stress disorder with major depressive disorder on his ordinary activity, including, but not limited to, his job and activities of daily living.  The examiner should focus and reflect on the frequency, severity, and duration of the Veteran's functional impairment due to posttraumatic stress disorder and how they impact his ability to work.  
 
4.  A copy of the notice informing the Veteran of the date, time, and location of any and all examinations must be associated with the claims folder.  If any notice is returned by the Post Office as undeliverable, that fact must be noted in writing and associated with the claims folder.  
 
5.  The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a scheduled VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2017). 
 
6.  After undertaking any additional development adjudicate the issue of entitlement to a temporary total rating pursuant to 38 C.F.R. § 4.30, for a period of convalescence following the Veteran's May 2012 surgical debridement of his right ankle.  Additionally, the RO must readjudicate the issues of entitlement to service connection for a left wrist disability, claimed as left median nerve neuropathy; and entitlement to an increased initial rating for posttraumatic stress disorder with major depressive disorder.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a supplemental statement of the case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 
 
By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. 
 
The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 
 
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


